Case 1:17-cr-00664-JBW-RER Document 217 Filed 10/21/19 Page 1 of 15 PageID #: 1530
                                 CR17-664
                                                                                     FILED
                                                                                   IN CLERK'S OFFICE
                                      U.S.A.     v    RICHARD LUTHMANN       U.S. DISTRICT COURT E.O.N.Y.


                                                1
                                                                             *    OCT 21 2019         *
   CHECKLIST FOR SENTENCING JUDGE TO PREVENT AVOIDABLlS-FFICE

                                   Judge Jack B. Weinstein
                                  Revised February 27, 2019

  PRELIMINARY MATTERS

  A full transcript with nothing "off the record" is required.
                                                                     I;
  Have defendant sworn.

  Provide for interpretation, if necessary. Swear the interpreter.
                                                                        I
  READINESS FOR SENTENCE: Has the defendant read the presentence report and
  had it explained by counsel; is the defendant ready to be sentenced?

  CITIZENSHIP: Is the defendant a citizen of this country? If not, has the defendant been /
  made aware that he has the right to have his national consulate notified regarding his
  arrest and that officers of the consulate have the right to communicate with the defendant
  and to arrange for legal assistance? See Vienna Convention on Consular Relations and
  Optional Protocol on Disputes (Vienna Convention), April 24, 1963, 21 U.S.T. 77, 101,
  T.I.A.S. No. 6820; see also Breard v. Greene, 523 U.S. 371 (1998) (acknowledging the
  Vienna Convention "arguably confers on an individual the right to consular assistance
  following arrest" but denying habeas petition). If defendant has not been made aware, he
  should be made aware of his rights, the matter should be adjourned to allow defendant to
  confer with his attorney, and determine whether he would like to have consulate
  informed. If defendant does so desire, defense counsel should contact the appropriate
  consulate for defendant.                                                                , ;/

  Has the Bureau of Immigration and Customs Enforcement/ immigration been informed?      X
  J[Th~~f~~~¥;;;1~~s~~~~~~;~:~~::::i1~~~i~na~~JJ::i~~.t~:~                       c~~~~!~ ·)I .
  exclusion from, this country?

 . COLLATERAL DISABILITIES: Ask defendant: Does the defendant understand that ~                             I
   his pl~a will li_kely ~esu.l: i? higher punishment for a~y cr.ime co~~itted in the future; and
   licensmg and Job d1sab1ht1es and other legal and social difficulties m the future? Ask
   attorneys: Has the defense counsel discussed this subject with the defendant?                /

  ATTORNEY: Ask defendant: Are you satisfied with your attorney? Ask attorneys:
  Are there any unresolved conflicts to be resolved?
Case 1:17-cr-00664-JBW-RER Document 217 Filed 10/21/19 Page 2 of 15 PageID #: 1531




                                                 2

   MOTIONS: Are there any unresolved motions or contentions such as conflicts or
   dissatisfactions with representation?

  NOTICE OF DEPARTURE: If the court is being asked to or is considering a
  Guidelines departure, has counsel been given notice? If not, does the defendant or the
  government want an adjournment after learning of this possibility?

  The court must provide the parties reasonable notice if it is contemplating a departure.
                                                                                                          /
  The notice must specify the grounds on which the court is considering the departure.
  Fed. R. Crim. P. 32(h). See Irizarry v. U.S., 553 U.S. 708 (2008) (holding Rule 32(h)
  notice requirement only applies when court contemplates a departure from the
  Guidelines, not a variance).

  VIDEO RECORDING: Do the defendant and government consent to having this                                 /
  sentencing hearing recorded by video camera? If the defendant does so consent, he
  should be informed that the tape will be filed as part of the judicial record for purposes of
  appellate review of a departure from the Sentencing Guidelines, if necessary. The tape
  will otherwise be sealed.

  GUIDELINES MANUAL: Does the defendant have the correct version of the                           /
  Guidelines (and know that he or she has the right to be sentenced under the most recent
  version, unless that version results in a harsher sentence than the version in effect at the
  time of the offense)? Picking and choosing portions of each version is not authorized.

  DEMEANOR: If anything bearing on the court's action is revealed in the defendant's /
  demeanor, the court should note it in the record ( e.g., "The defendant seems fully aware
  of the nature of the proceedings, and is following closely"). Ask if defense counsel
  agrees, and if there is any reason of incompetency or otherwise that sentencing should not
  proceed.

  VICTIM STATEMENT:. Has the victim been provided with reasonable, accurate, and                      /
  .timely notice of all public court proceedings, 1ncludmg this one, pursuarfflo Section3771---~--
   of Title 18 of the United States Code? Has the victim been given the opportunity to
   confer with the Government in this case? Does the victim wish to make a statement? See
   Justice For All Act of 2004, Pub. L. 108-405 (Oct. 30, 2004).

  DEFENDANT'S RJGHTS AT SENTENCING

  CONTEST PLEA: Does the defendant wish to contest the plea entered before the                            /
  magistrate judge? Show the minutes to the defendant and ask: Is the transcript accurate?
  Were any threats or promises made to induce the statements? Were the statements true?
Case 1:17-cr-00664-JBW-RER Document 217 Filed 10/21/19 Page 3 of 15 PageID #: 1532




                                                   3
      Does the defendant still want to plead guilty? He must say he pleads guilty as to each
      count.

      PLEA MINUTES: The court should examine the plea minutes, then state that it adopts
      the findings of the magistrate judge made at the plea allocution and, based upon the
      information before it, accepts the plea. If there is any question about what happened at
                                                                                                                                                                                                                                                                           I
      the allocution, the court should go through the Rule 11 checklist with defendant.

                             [IF THE OFFENSE IS A SEX OFFENSE] Do you understand that, as a result
                             of your guilty plea to the offense(s) charged in this case, you may be required to
                             register as a sex offender under the Sex Offender Registration and Notification
                             Act?
                             As a result of your guilty plea to the offense(s) charged in this case, you may face
                             the possibility of civil commitment under the Adam Walsh Child Protection and
                             Safety Act following the completion of any term of imprisonment. That Act
                             permits the Attorney General or the Director of the Bureau of Prisons to certify
                             that a prisoner approaching the end of his period of incarceration is a "sexually
                             dangerous person." If, at a hearing before the court, the government demonstrates
                             by clear and ~onvincing evidence that the inmate is "sexually dangerous"-as that
                             term is defined in the statute-the inmate is committed to further custody until the
                             court determines that he is no longer sexually dangerous. Do you understand that?

      FATICO: Does the defendant wish a Fatica factfinding hearing? (If the parties are not
      prepared to proceed at once, provide a pretrial order for exchange of witness lists, etc.).
                                                                                                                                                                                                                                                                         j
      ADDRESS PERSONALLY: Does the defendant know he or she has the right to
      address the court personally?

      WITNESSES: Does the defendant know he or she has the right to put on witnesses, and
                                                                                                                                                                                                                                                                           j
      to bring family and friends to court, in his or her support?

. PRE-SENTENCE REJ:lORT: Does the defendant or the government wish to contest
  -   ,•_,_ ... •.•.•:: -:,11,-~-"   '.~,,~,:"',-   ;=: -.;-:.:,~--: --W~•--:.-1:;•,-,•-~--:--,-;~.:7:--:-_•~•~-~--:•~·"'•-""'.'~.":-'-~~•:-_•:;-!~~-.~-·-----:-~•••~••••-:z.:~.:--•-:-:-::--~-=~~~"e; ~••·•· -;..:,•_.._.::--•,••

  anything contamed m tlie pre-sentence report? (If so, tlie court sliowcl m'aRe physical
                                                                                                                                                                                                                                     •·.;,.;.,,....:.•   . •;a_•   •
                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                       . •--_:.

                                                                                                                                                                                                                                                                              - ··
                                                                                                                                                                                                                                                                                  0




  changes in the report, line by line, and direct probation to make the same changes in its
  copy, to be supplied to the correction authorities.)

      FINDINGS OF LAW AND FACT

      PARTICULARIZED FINDINGS: The court must make particularized findings where
      required. For example, in conspiracy cases, the court must make findings as to whether
                                                                                                                                                                                                                                                                          j
      the activity was foreseeable to the defendant and the scope of the criminal behavior
Case 1:17-cr-00664-JBW-RER Document 217 Filed 10/21/19 Page 4 of 15 PageID #: 1533




                                               4
  agreed to by the defendant. Make specific findings as to the calculation of points and
  criminal history.

  For upward departures under §3Cl .1 (obstruction of justice), the court must make a
  "searching inquiry" and "independent findings" of relevant facts. Other upward or
  downward departures will require similar inquiry, evidence, stipulations and findings.      /

  OTHER FINDINGS: Ask, "Are there any findings of fact or law that the defendant            6Y
  the government wishes the court to make?"

  JURY TRIAL: Ask, "Do you want a jury trial on any enhancing factors applicable?"           I
  CONFIDENTIAL INFORMATION: In cases involving government informants/SKI
  letters where a confidential submission has been made to the court, state: "The Court has
  received confidential information concerning this defendant that has been excluded from
  the disclosed portion of the presentence report. This information is relied upon in
  imposing sentence. Because the Court is satisfied that the information known to the
  defendant, his counsel, and counsel for the Government, a factual summary is
  unnecessary."

  CALCULATIONS: Review calculations of Probation with counsel and defendant and                                ✓
  make detailed findings where the probation analysis is not followed.

  DEPARTURE:

        If you wish to depart, state: "Though I must, and do; give the Guidelines
        respectful consideration, I have the power to depart from the Guidelines for the
        following reasons among others .... "

        If you do not wish to depart, state: "I have the power to depart from the
        Guidelines, but exercise my discretion not to do so."

        rt yoii w·oura <lepaif6urheHeve yotTTacI<'ihepowefunaenne. GutdeHne~s,·-state: '-"I·     C ---·- ---   •···




        would depart from the Guidelines for the following reasons ... , but I do not do so
        because I believe I lack the power under the Guidelines." I do have the power to
        depart outside the Guidelines and I will do so for reasons I will state later.

        State reasons for horizontal and/or vertical departure and explicitly justify the
        number of steps used on the Guidelines sentencing grid. Perform step-by-step.

  PLACE WITHIN RANGE: If imposing a sentence that exceeds 24 months, state the
  reasons for choosing the place within the Guidelines range.
Case 1:17-cr-00664-JBW-RER Document 217 Filed 10/21/19 Page 5 of 15 PageID #: 1534




                                                          5

   OVERLAP: If the sentence falls within either of two arguably applicable Guidelines
   ranges and the same sentence would have been imposed in either case, state this for the
   record.

   SAFETY VALVES: There are two "safety valves" that allow the court to sentence a
   defend ant below the sentence required by a statutory mandatory minimum.                                                            I

          The first safety valve, §3553(e), applies in all cases, and allows the judge to
  impose a below-minimum sentence if the government makes a motion under this section
  detailing the defendant's substantial assistance in a criminal investigation.
          • When the court uses one of the safety valves, it should specifically state that it
             is using a safety valve and state which safety valve it is using. The court
             should also state that it is not applying the statutory mandatory minimum based
             on the safety valves, not on any other mitigating factors (such as a 5.Kl letter).
             United States v. Richardson, 521 F.3d 149 (2d Cir. 2008).

          The second safety valve, § 3553(f), applies only in certain drug cases (those
 . brought under sections 401, 404, or 406 of the Controlled Substances Act or 1010 or
   1013 of the Controlled Substances Import and Export Act). Under this provision, the
   court must "impose a sentence pursuant to [the] guidelines" if the court finds, after the
   government has been afforded the opportunity to make a recommendation:

         •      that defendant does not have more than one criminal history point;

         •      that defendant did not use violence, credible threats of violence, or possess
                a firearm or other dangerous weapon in connection with the offense;

         •      that the offense did not result in death or serious bodily injury to any
                person;

         •      that defendant was not an organizer, leader, manager, or supervisor of
                offi.'ers"ff{llie'offeiis'e;~anffWas""fforengagetltrr:,ic-~otiti1111ing--crimina1"·-·'--'-·-----'-'-~-----~ ____,_ _
                enterprise, 21 U.S.C. § 848; and

         •      that, not later than the time of the sentencing hearing, the defendant has
                truthfully provided the government all information and evidence in his
                possession concerning the offense or the offenses that were part of the same
                course of conduct or common scheme or plan. The fact that the defendant
                has no relevant or useful other information shall not preclude a
                determination the defendant has complied with this requirement.
Case 1:17-cr-00664-JBW-RER Document 217 Filed 10/21/19 Page 6 of 15 PageID #: 1535




                                                        6
                  The court is to make its own determination whether defendant satisfies the
           safety valve provision, in light of the entire record including the government's
           recommendation. The defendant has the burden to prove that he has provided the
           requisite information and that he has made a good faith attempt to cooperate with
           the authorities to satisfy§ 3553(f). United States v. Gambino, 106 F.3d 1105 (2d
           Cir. 1997).

  DETERMINING THE SENTENCE

  CONCURRENCY OF TERMS: Use Guidelines calculation for overlap. Make
  concurrent if at all possible. If there is a state sentence already imposed recommend that
  the state facility be place where federal sentence is served. If there is no state sentence
  yet imposed, the federal sentence cannot be made concurrent with it. The court can,
  however, recommend that the federal sentence run concurrently with the state sentence.
  It is probably best to postpone the federal sentence until the state sentence is imposed.
  See United States v. Donoso, 521 F.3d 144 (2d Cir. 2008).

  SPLIT SENTENCE: The court may order a "split sentence" consisting of a term of
  imprisonment and a term of supervised release. The latter, but not the former, may be
  conditioned upon a period of community confinement. United States v. Adler, 52 F.3d
  20 (2d Cir. 1995).

  CUMULATIVE PUNISHMENT: A q.efendant convicted of conspiracy, 21 U.S.C. §
  846, and "continuing criminal enterprise," 21 U.S.C. § 848, should be sentenced only for
  the latter.
  OBSTRUCTION OF JUSTICE ENHANCEMENT: Enhancement for perjury requires
  a higher burden of proof than preponderance and involves some discretion. Do not
  accuse the defendant of perjury if you do not wish to enhance. The defendant must have
  the specific intent to obstruct - e.g., if he leaves the jurisdiction, he must do so with the
  intent to interfere with prosecution. See U.S. v. Woodard, 239 F.3d 159 (2d. Cir. 2001).

  ENHANCEMENT FOR PRIOR CONVICTION: Enhancement of sentence based on a
 :·, prT~'i'reio~y .drug c'on~iction~requires"'i"sp~ecftic··muitI-siep''procedure:=csect2ftJ:s~c:-§~-~-•-·-·--'"-~--~C
  851; United States v. Jose D. Espinal/, No. 09-43344-cr (2d Cir. March 7, 2011 ).

  Ask: "Has the government filed an information with the court and upon defendant stating
  that defendant has a prior felony drug conviction?" 21 U.S.C. § 851 (a)(l).

  If yes, ask: "Does the defend ant affirm or deny that he has been previously convicted as
  alleged in the information." Id. § 85 l(b).
Case 1:17-cr-00664-JBW-RER Document 217 Filed 10/21/19 Page 7 of 15 PageID #: 1536



                                                          7
   Inform the defendant that: "[ A ]ny challenge to a prior conviction which is not made
   before sentence is imposed may not thereafter be raised to attack the ·sentence." Id.

   If the defendant denies the allegation in the information as invalid he must file a written
   response to the information. Id. § 85 l(c)(l). The written response must set forth with
   particularity the factual basis for the claim. The person has the burden of proof by a
   preponderance of the evidence on any issue of fact raised by the response.

   Following receipt of defendant's denial the court must "hold a hearing to determine any
   issues raised by the response which would except the person from increased
   punishment." Id.

   At the hearing the government "shall have the burden of proof beyond a reasonable doubt
   on any issue of fact." Id.; see also Also! v. Mukasey, 548 F.3d 207,211 (2d Cir. 2008).

  NATURE OF INCARCERATION: Discuss the date of surrender unless the defendant
  is incarcerated or is to surrender at once. Provide for designation of facility as place of
  surrender or if unknown (the usual case) allow the attorneys to work it out. If relevant
  make recommendations re: place of incarceration, treatment programs, educational and
  vocational training, medical treatment, etc .

 . IMMIGRATION CONSEQUENCES:

   1) If the defendant is not a citizen of this country, ask the defendant: has your attorney
   discussed the possible immigration/deportation consequences of a guilty plea with you?

  2) Judicial order of deportation. Under 8 U.S.C. 1228(c), as amended Oct. 25, 1994 and
  renumbered and transferred Sept. 30, 1996, the court may issue a judicial order of
  deportation at the time of sentencing. A number of procedural prerequisites must have
  been followed. A void such a recommendation unless the defendant asks for it.

  -~) R~cOITil!le~dation: It may be appropriate to state, on the record, any findings or
  .suggestiOn's··thai will 'l-5e lielpful -iiCim1riigfat1oiiproceeaings7'"'A:lso7"ifc:leferioariris to b~e-· ·-. --- "- -
  deported, state that supervised release need not be served in this country.

  4) Avoid deportation during appeal: Warn parties that defendant should be made
  available for resentencing in this country should there be a reversal on appeal.

  FINES AND RESTITUTION: For both fines and restitution, the sentencing court is
  now discouraged from authorizing a probation officer to make post-sentencing decisions
  as to amount or schedule of payments. Make an affirmative statement on the record that
  the court considered, and made findings as to a) the amount of loss sustained by any
Case 1:17-cr-00664-JBW-RER Document 217 Filed 10/21/19 Page 8 of 15 PageID #: 1537




                                           ,     8
  victim as a result of the offense; b) the financial resources and ability to pay of the
  defondant; c) the financial needs and earning ability of the defendant and the defendant's
  dependents; and d) any other factors the court deems appropriate. See 18 U.S.C. 3664(a).

  FINES: Provide for the fine. If payment is to be made over time, so state. Indicate what
  shall be done about interest on the unpaid balance. Imposition of a punitive fine is not
  required before a cost-of-imprisonment fine may be imposed. United States v. Sellers, 42
  F.3d 116, 119-20 (2d Cir. 1994).

  Amounts, due dates, and interest. Specify the amount of the fine imposed on each count,
  as well the cumulative amount to be paid by the defendant.

  Fines are due immediately upon imposition, unless, "in the interest of justice," the court
  provides for payment at a later date or through an installment plan. 18 U.S.C. § 3572(d).

  Sections of the criminal code dealing with fines provide that interest shall apply. U.S.C. §
  3612 (t)(2). The court has the authority to modify the amount of interest, if the court
  determines that defendant "does not have the ability to pay interest." 18 U.S.C. §
  3612(f)(3 ).

  If the court determines that the defendant "does not have the ability to pay interest," the
  court may direct that the interest is being waived; restricted to a specific amount; or
  allowed to accrue for a limited time or after a specified time. 18 U.S.C. § 3612(f)(3).

  Granting stays on appeal. Fines and the related interest are not automatically stayed upon
  appeal. A stay must be affirmatively granted by either the district court or the court of
  appeals. "[A]bsent exceptional circumstances," when the fine is stayed, the court mu_st
  require the defendant to either (a) deposit the amount of the fine in the registry of the
  district court; (b) provide bond or other security to ensure payment of the fine; or, (3)
  restrain the defendant from dissipating assets. 18 U.S.C. § 3572(g) and Rule 38(c),
  Federal Rules of Criminal Procedure.

 ·s'i;,edfytng·a·c1a1e payriieniis due~-ana·insfa.ll~erit rilani tri me··evenf·me··2ourraoes'·~r10r"·'-c-,·,e.,<>·,.<"',,, ------- ,~-
  want the fine to become due immediately, it may specify any date up to five years from
  the date of sentence, "excluding any period served by the defendant as imprisonment for
  the offense." 18 U.S.C. § 3572(d).

  If the court provides for payment of the fine through installments, the court itself must
  specify the amount and timing of the payments. It is impermissible for the court to
  delegate the formation of an installment plan to the Probation Department. United States
  v. Kassar, 47 F.3d 562,568 (2d Cir. 1995).
Case 1:17-cr-00664-JBW-RER Document 217 Filed 10/21/19 Page 9 of 15 PageID #: 1538




                                               9
   Installment payments can be extended, at most, over a period of five years from the date
   of sentence, exclusive of any time served by the defendant in custody for the offense. 18
   U.S.C. § 3572(d).

   RESTITUTION: Note that the law favors - even insists on -restitution. Allow anyone
   seeking-restitution to be heard and opposed by counsel.

   Does the defendant wish a jury trial on the restitution amount? See Grant Mainland, A
   Civil Jury in Criminal Sentencing, 106 Colum. L. Rev. 1330 (2006).

  Identify the Restitution Statute.
  (a) If defendant was convicted of Supplemental Security Income fraud, any restitution
  should be imposed pursuant to 42 U.S.C. § 1383a(b)(l).
  (b) Restitution for any other criminal conviction should be imposed pursuant to the
  general restitution provision of 18 U.S.C. § 3663.
  (c) But where defendant has pied to SSI fraud and agreed that the court may order
  restitution under 18 U.S.C. § 3663, the court may do so. United States v. Jacques, No.
  01-3148, slip op. 6437, 6444 (2d Cir. Mar. 3, 2003).

  Amounts, due date, and interest. State the amount of restitution on each count, so as to
  be consistent with the decision in United States v. Huey. 495 U.S. 411 (1990) (restitution
  can only be ordered for the conduct constituting the "count of conviction").

  Unless the court directs otherwise, restitution is due immediately. 18 O.S.C. § 3663( e)(3).

  The sections of the criminal code dealing with restitution do not provide for interest on
  restitution.

   Granting stays on appeal. Like a fine, an order of restitution is not automatically stayed
   upon appeal. A stay may be granted by the district court or the court of appeals on such
  ·terms that the court deems appropriate. Those terms may include requiring the defendant
   to ~ep9sitpart or all the restitution amount in the district court registry; posting bond or
  "sed.frify;-:or:rtsfHctfog'·rn,taefeifclanfTrorrraissipating=-asse1s·:-=peaeral"Rllle~ofCrimina1-~--~------"""-"··
   Procedure 38(e).                                                                                    ·

  Specifyin·g a date payment is due and installment plans. The court may specify that
  restitution is due on any date no later than (a) the end of any probation term imposed; (b)
  five years after the end of any imprisonment imposed; or, in any other case, ( c) five years
  from the date of sentencing. 18 U.S.C. § 3663(t)(2).

  Establish a fixed installment plan. In those cases where the court determines that the
  restitution should be paid in installments, the court must specify the amount and timing of
Case 1:17-cr-00664-JBW-RER Document 217 Filed 10/21/19 Page 10 of 15 PageID #: 1539




                                                      10
    the installments. It is impermissible for the court to defer to the Probation Department in
    establishing a payment plan for restitution. United States v. Porter, 41 F.3d 68 (2d Cir.
    1994).

    Providing for family. The court must make a firm order of restitution. Should it later
    appear that there are insufficient assets to support the family, the court may be able to
    modify the payment order. Parties, family, or restitutee may notify the court if
    modification is needed; hearing or stipulation will be used to order modification. Cf.
    Fed. R. Civ. Proc. Rule 32.l{b); United States v. Golino, 956 F. Supp. 359 (E.D.N.Y.
    1997).

   Ability to pay. In explaining the decision whether or not to impose restitution, you may
   choose to state the following:
      I have considered (1) the amount of the loss sustained by each victim as a result of the
      offense, (2) the financial resources of the defendant, (3) the financial needs and
      earning ability of the defendant and the defendant's dependents ... , and (4) [any other
      factors the court deems appropriate].
   United States v. Jacques, No. 01-3148, slip op. 6437, 6445 (2d Cir. Mar. 3, 2003)
   (quotation marks omitted); see also United States v. Walker, 353 F.3d 130 (2d Cir. 2003)
   (sentencing courts no longer have to indicate consideration of the mandatory factors); 18
   U.S.C. § 3664(a); 18 U.S.C. § 3663(a)(l){B)(i).

   Upon determination of the amount of restitution owed to each victim, the court shall
   specify the manner in which the restitution is to be paid in consideration of: "A) the
   financial resources and any other assets of the defendant, including whether any of these
   assets are jointly controlled, B) projected earnings and other income of the defendant, and
   C) any financial obligations of the defendant; including obligations to dependants." 18
   U.S.C. § 3664(f)(2)(A)-(C); see also United States v. Hoang Van Tran, and Vicheth
   Som, Nos. 99-1278(L) & 99-1389, slip op. 7105, 7133 (2d Cir. Nov. 15, 2000).

     Identifying to whom payment should be made. The restitution order must indicate
  __ whetherthe defe11daf!t i_s _to make payment directly to the victim, the Attorney General, an
 . --agency.app.ofrited cthrough 28 u.s.c. § 604(a)(l8J, or ollierpersonelfg1file'unaerT8·~-_c--~'-···C·-'--·'-.-·
     U.S.C. § 3663(f)(4). The statute does not define "other person eligible under this ·
     section." However, historically, probation officers have frequently acted as
     intermediaries between the defendant and victim in regard to restitution payments.

   If there is more than one restitutee the payments to them should be stated to be in the
   proportion of the amount due to each to the total due. Probation can figure that out.
Case 1:17-cr-00664-JBW-RER Document 217 Filed 10/21/19 Page 11 of 15 PageID #: 1540




                                                  11
   Restitution orders may be enforced by the government or the victim named in the order.
   18 U.S.C. § 3663(h). Therefore, it is important that the victim be specifically identified if
   the court wants to grant that victim the independent ability to enforce the order.

   The court is required, when imposing restitution, to direct that the victims named in the
   order be given priority in payment over other victims not named. 18 U.S.C. § 3663(e)(l).

   SPECIAL ASSESSMENTS: The court should specify the amount of the assessment on
   each count, which varies according to the classification of the offense and whether the
   defendant is an individual or other entity--such as a corporation. 18 U.S.C. § 3013(a). It
   should also specify the total amount to be paid on all the counts cumulatively. Payment
   should be ordered forthwith, with or without interest.

   SUPERVISED RELEASE: Impose term consistent with Guidelines § 5D 1.2. Inform
   defendant that if he/she is deported, it is a violation of supervised release to reenter the
   country illegally as well as a crime so the penalties may be "double."

   Conditions of Supervised Release:

   "All standard conditions listed in sections 5Dl.3(a) & (c) of the Sentencing Guidelines"
          -Does defendant oppose imposition of any of the standard conditions? Standard
   condition reading is usually waived by defense counsel.

   If case is a felony, restitution has been ordered, defendant has drug or mental health
   problems, is a deportable alien, or sex offender:
   "Applicable special conditions under section 5D1 .3(d) of the Sentencing Guidelines"
           -Does defendant oppose any of the special conditions?

   Additional special conditions listed in 5D1.3(e), for a case-by-case determination:
   Community confinement (halfway house), community service, occupational restrictions,
   curfew, and home detention (as a substitute for incarceration). These must be specified
   exa9tJ ~-ap~__in ~e.1a,~;       ...........

   The defendant is specially reminded of the following specific conditions which are
   specifically imposed:

           _ Psychiatric Treatment
           _ Drug or Alcohol Treatment
           _ Gambling Treatment
             Work
             School
             Residence
Case 1:17-cr-00664-JBW-RER Document 217 Filed 10/21/19 Page 12 of 15 PageID #: 1541




                                                           12
           _ Community Service
              No Guns
           _No Drugs
           _ No Relationships with Particular Groups/Individuals
           _ Other [Be careful of conditions that interfere with free speech or ability to earn
   a living.]


   CONCLUDING MATTERS

   OTHER MATTERS: Ask, "Are there any other matters the defendant or government
   wishes to bring to the court's attention?"

   RETURN OF PROPERTY: If applicable, arrange to avoid unnecessary subsequent
   civil proceedings for return.

   APPEAL: Does the defendant know that he or she has the right to appeal the decision of
   the sentencing court subject to a waiver in the plea agreement? Does the defendant know
   that even if his guilty plea contains a waiver provision, he may still request that his
   attorney perfect an appeal? See Campusano v. United States, 442 F.3d 770 (2d Cir.
   2006). The court takes no position on the validity of any waiver; such a determination
   would be made by the court of appeals. If the case was tried or a conditional plea was
   taken notice of a general right to appeal ~uffices. Will counsel take the necessary steps to
   protect the right of defendant to appeal and to have counsel on appeal?

   The court must advise the defendant of any right to appeal, of the right to ask for
   permission to appeal in forma pauperis if he is unable to pay appeal costs, and of the right
   to appointed appellate counsel if defendant is indigent. Fed. R. Crim. P. 32G).

   DISMISSAL OF OPEN CHARGES: (if applicable)

   JI? A RESE~TENCE: Be certain to reimpose any elements of the sentence (fine,
   ~res titutl&C efo.). not =ars·eussl~cfa11hf fesefitellcing·'proceeofiig-:==,~ -"~,:,-~~-   "·""'"·-··"'"·~'-·--~·--s. - - ~ - -" '·---~ -~---··•· ·



   STATEMENT AND EVIDENCE: Allow defendant and counsel to make a statement
   and produce witnesses. All documents including letters submitted by counsel or others
   should be marked as evidence.

   BOOKER COLLOQUY [The court states the following.]:
Case 1:17-cr-00664-JBW-RER Document 217 Filed 10/21/19 Page 13 of 15 PageID #: 1542




                                                13
  1)    The Guidelines are no longer mandatory, but the court finds the total offense level
  to be_, criminal history_, which yields a guideline range of imprisonment of_ to_
  months.

  2)     The court is required to give "respectful consideration" to the Guidelines and the
  factors listed in section 3553(a) of Title 18 of the United States Code, and it has done so.
  See United States v. Verkhoglyad, 516 F.3d 122 (2d Cir. 2008).

         Section 3553(a) provides in relevant part:
        The court, in determining the particular sentence to be imposed, shall consider -
                ( l) the nature and circumstances of the offense and the history and
               characteristics of the defendant;
               (2) the need for the sentence imposed -
                         (A) to reflect the seriousness of the offense, to promote respect for
                         the          law, and to provide just punishment for the offense;
                         (B) to afford adequate deterrence to criminal conduct;
                         (C) to protect the public from further crimes of the defendant; and
                         (D) to provide the defendant with needed educational or vocational
 training, medical care, or other correctional treatment in the most
 effective manner;
               (3) the kinds of sentences available;
               (4) the kinds of sentence and the sentencing range established for -
                        ·(A) the applicable category of offense committed by the applicable
 category of defendant as set forth in the guidelines -
                                (i) issued by the Sentencing Commission ...
               (5) any pertinent policy statement-         _
                         (A) issued by the Sentencing Commission ...
               (6) the need to avoid unwarranted sentence disparities among defendants
 with                        similar records who have been found guilty of similar conduct;
 and
               (7) the need to provide restitution to any victims of the offense.

        The' court h~~ co"nsid~red·each ofth.e"se·'seven''elemems:=[E,q,·antf1tnd-ex:plain-as-~•~
 appropriate.]

 3)     The court has given substantial weight to the Guidelines range as part of its
 considerations of the sentence. [State findings of fact on enhancements or other
 adjustments, and any departures and reasons for them, citing the evidence and other
 considerations unless earlier stated].

 4)     Where the "career offender" guideline, § 4B I. I and 28 U.S.C. § 944(h) is involved
 (2 prior violent or drug felonies), the court should state that it gives "respectful attention
Case 1:17-cr-00664-JBW-RER Document 217 Filed 10/21/19 Page 14 of 15 PageID #: 1543




    to these policies. but fi d                                      14
    reasons stated.         See u~1te~ ~~etncesat or near the maximum is inappropriate for the
                           -                    a es v. anchez, 517 F.3d 65 I (2d Cir. 2008).
   5)         After considering the G ·d 1·
             3553( ) th             . u1 e mes, as well as all the factors set forth in section
                    a , e court decides to:

        .     (a~ i~pose a s~ntence th~t ~ould have been imposed under the Guidelines, either
  fallmg Wllhm the applicable Gmdelmes range or within permissible departure auth ·t
     f.'. 11
  as 10      ows: [S tate perm1ss1ble
                               · · departure authority unless earlier stated]; or      on Y

         (b) impose a non-Guidelines sentence departing from the Guidelines for the
  following reasons: [State evidence and considerations of policy such as general
  deterrence, specific deterrence, incapacitation, etc. See my Jan. 28, 2005 Memorandum
  Regarding Sentencing Considerations.]

  6)     I am authorized to find and do find all the facts appropriate for a determination of
  the sentence as follows:

  WHERE THERE WAS DISPUTE ABOUT ENHANCEMENTS/CALCULATIONS:
  State that the sentence would have been the same regardless of whether the enhancements
  included in the calculations were applied or not. See United States v. Jass, 569 F.3d 47,
  68 (2d Cir. 2009) (affirming and holding error was harmless where court stated it would have
  imposed same sentence regardless of whether enhancement was applied).


  ANNOUNCING THE· SENTENCE

     IMPRISONMENT (with recommendations)
     PROBATION (with or without special conditions)
     FINE
  -RESTITUTION
  -SUPERVISED RELEASE
. -~SPECIAL'ASSESSMENT· •-----~--··-· ·-···--,. ·- ·· ---,-.··-- · ·: _.. , ~-.. -.-. --...........-·-·--- --- ---- =-   · --- ~ .. - · ~.-:..... ..


  -DEPORTATION ISSUES
    Case 1:17-cr-00664-JBW-RER Document 217 Filed 10/21/19 Page 15 of 15 PageID #: 1544


                                                     SENTENCING TABLE
                                               (in mo_
                                                     nths of imprisonment)
                                   ~ri¥{~~i~!!.ist<5""- !ec:-;~2::-~-~""'c fi~~"Rf~tff.f~~- p~intsf :_ ·. :~::
         ·-
         ~-
         ro
         t =
                                . ,,,;,;.-t; <_;_:_.-..tfft:Il                [·:{~)Y~::"-_-i~;=t{) jj~.,~ -c :::   --c· .   ~. -   VI ~; .
         ,;---I::Jev-           _or).)'.~·.· .. (2or 3)_·'       ·-·   -···   , . (7;8-;-9)-~~·::- (10,"11,12) : (t3o-rmore)
                 1              0-6                0-6              0-6             0-6               0-6                        0-6
                 2              0-6                0-6              0-6             0-6               0-6                        1-7
                 3              0-6                0-6              0-6             0-6               2-8                        3-9
                 4              0-6                0- 6             0-6             2-8               4-10                       6-12
Zone A                                                                             4-10               6-12                       9-15
                 5              0-6                0- 6             1-7
                 §      -~,.    0-6                1- 7             2-8            6-12               9-15                      12-18
                 7              0-6                2-8              4-10           8-14              12-18                      15-21
                 8              0-6              •"4-10             6-12          10-16              15-21                      18-24
                 9             4-10               6-12              8-14          12-18              18-24                      21-27
ZoneB           10             6-12               8-14             10-16          15-21              21- 27                     24-30
                11             8-14               10-16            12-18          18-24              24-30                      27-33
                12             10-16              12-18            15-21          21-27              27-33                      30-37
Zone C                                                                            24-30              30-37                      33-41
                13             12-18              15-21            18-24
                14             15-21              18-24            21-27          27-33              33-41                      37-46
                15             18-24              21-27            24-30          30-37              37-46                      41-5 1
                16             21-27              24-30            27-33          33-41              41-51                      46-57
                17             24-30              27-33            30-37          37-46              46-57                      51-63
                18             27-33              30-37            33-41          41-51              51-63                      57-71
                19             30-37              33-41            37-46          46-57              57-71                      63-78
                20             33-41              37-46            41-51          51-63              63-78                      70-87
                21             37-46              41-51            46-57          57-71              70-87                      77-96
                 -                                                                                   77-96                     84-105
                22             41-51              46-57            51-63          63-78
                23             46-57              51-63            57-71          70-87             84-105                     92-115
                24             ~                ~                  63-78          77-96           ' 92-115                     100-125
              @)                57-71            63-78             70-87 ·       84-105             100-125                    110- 137
                26              63-78            70-87             78-97         92- 115            110-137                    120-150
                27              70-87            78-97            87-108         100-125            120-150                    130-162
                28              78-97           87-108            97-121         110-137            130-162                    140-175
ZoneD                                                             108-135        121-151            140-175                    151-188
                29             87-108            97-121
                30             97-121           108-135           121- 151       135-168            151-188                    168-210
                31            108-135           121-151           135-168        151-188            168-210                    188-235
                32            121-151           13 5-168          151-188        168-210            188-235                    210-262
                33            135-168           151-188           168-210        188-235            210-262                    235-293
                34            151-188           168-2 10          188-235        210-262            235-293                    262-327
                              168-210           188-235           210-262        235-293            262-327                    292-365
                35
                              188-235           210-262           235-293        262- 327           292-365                    324-405
                36
                              210-262           235-293           262-327        292-365            324-405                    360-life
                37
                                                262-327           292-365        324-405            360-life                    360-life
                38             235-293
                                                                  324- 405       360-life           360-life                    360-life
                 39            262-327          292-365
                                                                   360-life       360-life           360-life                   360-life
                 40        ... 292-365          324-405
                                                                   360-life       360- life          360-life                   360-life
                 41            324- 405          360-life
                                                                   360-life       360-life           360-life                   360-life
                 42 ·          360-life_         360-life
                                                                     life            life              life                        life
                 43               life             life
                                                                                                                    November 1, 2018
